

Exhibit 10.2


Execution Version
LIMITED WAIVER
Dated as of March 31, 2018
Citibank, N.A.,
as Administrative Agent
1615 Brett Road OPS III
New Castle, Delaware 19720
Attention: Bank Loan Syndications Department
Re:    Five Star Senior Living Credit Facility
Ladies and Gentlemen:
Reference is made to the Amended and Restated Credit Agreement dated as of
February 24, 2017 (the “Credit Agreement”), by and among Five Star Senior Living
Inc. (f/k/a Five Star Quality Care, Inc.) (the “Borrower”), the subsidiaries of
the Borrower listed therein as guarantors, Citibank, N.A., in its capacity as
administrative agent (the “Administrative Agent” or “you”) and collateral agent,
the financial institutions identified therein as lender parties (the “Lender
Parties”) and RBC Capital Markets, as syndication agent, with Citigroup Global
Markets Inc. and RBC Capital Markets as joint lead arrangers and joint book
running managers. Capitalized terms not otherwise defined herein shall have
their respective meanings set forth in the Credit Agreement.
Pursuant to Section 5.04(a)(i) of the Credit Agreement, the Borrower is required
to maintain at all times a Leverage Ratio of not greater than 5.00:1.00, and the
Borrower expects that it may not be in compliance with this covenant at certain
times during the six fiscal quarter period commencing with the fiscal quarter
ended March 31, 2018 and ending with the fiscal quarter ending June 30, 2019
(such six fiscal quarter period being the “Waiver Period”). In addition,
pursuant to Section 5.04(a)(iii) of the Credit Agreement, the Borrower is
required to maintain at all times a Fixed Charge Coverage Ratio of not less than
1.50:1.00, and the Borrower expects that it will not be in compliance with this
covenant during the Waiver Period.
The Borrower hereby requests that the Administrative Agent and the Lender
Parties waive any Default or Event of Default (the “Waiver”) that would occur by
reason of the failure of the Borrower to maintain during the Waiver Period (a) a
Leverage Ratio of not greater than 5.00:1.00 or (b) a Fixed Charge Coverage
Ratio of not less than 1.50:1.00.
In consideration of the mutual undertakings herein expressed, each of the
Administrative Agent and the Lender Parties hereby waives any Default or Event
of Default that may occur during the Waiver Period by reason of the failure of
the Borrower to maintain (a) a Leverage Ratio of not greater than 5.00:1.00 or
(b) a Fixed Charge Coverage Ratio of not less than 1.50:1.00.
In consideration of the Waiver granted hereunder, the Borrower agrees:




--------------------------------------------------------------------------------




(a)     not to permit the positive difference between the Facility Available
Amount less the Facility Exposure to be less than $33,333,333.33 at any time
during which either (i) the Fixed Charge Coverage Ratio is less than 1.50:1.00
or (ii) the Leverage Ratio is greater than 5.00:1.00, in each case during the
Waiver Period;
(b)notwithstanding anything in Section 5.02(g) of the Credit Agreement to the
contrary, not to declare or pay any dividends, purchase, redeem, retire, defease
or otherwise acquire for value any of its Equity Interests now or hereafter
outstanding, return any capital to its stockholders, partners or members (or the
equivalent Persons thereof) as such, or make any distribution of assets, Equity
Interests, obligations or securities to its stockholders, partners or members
(or the equivalent Persons thereof) as such, at any time that (i) the Borrower
is not in compliance with the requirements of Section 5.04(a)(i) (it being
understood and agreed, for the avoidance of doubt, that if the Leverage Ratio
expressed as a percentage is a negative number, the Borrower will be deemed to
not be in compliance with Section 5.04(a)(i)) or (ii) the Borrower is not in
compliance with the requirements of Section 5.04(a)(iii), in each case without
reference to the Waiver; and
(c)to pay (or cause to be paid) to the Administrative Agent, for the account of
each Lender providing and releasing its signatures to this Limited Waiver (this
“Waiver Letter”, and each such Lender, an “Approving Lender”), a nonrefundable
waiver fee (the “Waiver Fee”) in an amount equal to (i) 0.10% multiplied by (ii)
such Approving Lender’s Commitment.
This Waiver Letter constitutes a Loan Document, and any failure by the Borrower
to comply with the covenants of the foregoing paragraph shall be an Event of
Default. The Waiver Period hereunder shall be deemed to have terminated
simultaneously with any Event of Default.
For the avoidance of doubt, the Administrative Agent and the Lender Parties
agree that (a) for the purposes of subparagraph (i)(D) of the definition of
“Collateral Deliverables” in Section 1.01 of the Credit Agreement and Sections
3.02(a)(iii)(B), 5.02(a)(vi), 5.02(b)(viii) and 5.02(e)(i) of the Credit
Agreement, during the Waiver Period, the Borrower will be deemed to be in
compliance with the covenants contained in Sections 5.04(a)(i) and 5.04(a)(iii)
of the Credit Agreement and (b) for the purposes of Section 5.02(e)(iii)(C) of
the Credit Agreement, during the Waiver Period, the Borrower will be deemed to
be in compliance with the covenants contained in Sections 5.04(a)(i) and
5.04(a)(iii) of the Credit Agreement with respect to the Transfer of a Borrowing
Base Asset or the designation of a Borrowing Base Asset as a non-Borrowing Base
Asset, subject to the consent of the Administrative Agent and the Required
Lenders requested by the Borrower by notice to the Administrative Agent and
granted by the Administrative Agent and the Required Lenders on or prior to the
date of such Transfer or designation, provided, in each case, that the Borrower
has complied with its agreements set forth above.
This Waiver Letter shall become effective as of the date first above written
solely when (a) the Administrative Agent shall have received (i) counterparts of
this Waiver Letter executed by the Borrower, the Administrative Agent and the
Required Lenders or, as to any of the Lender Parties, advice satisfactory to the
Administrative Agent that such Lender has executed this Waiver Letter and (ii)
counterparts of the Consent attached hereto executed by each Guarantor, and (b)
the Waiver Fee shall have been paid in accordance with this Waiver Letter. The
effectiveness of this Waiver Letter is conditioned upon the accuracy of the
factual matters described herein. This Waiver Letter is subject to the
provisions of Section 9.01 of the Credit Agreement.
Except as expressly provided herein, the Credit Agreement, the Notes and each of
the other Loan Documents are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed. The execution, delivery
and effectiveness of this Waiver Letter shall not, except as expressly


2



--------------------------------------------------------------------------------




provided herein, operate as a waiver of any right, power or remedy of any Lender
Party or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents. Without
limiting the obligations of the Loan Parties under the Loan Documents, the
Borrower agrees to reimburse the Administrative Agent upon demand for all costs
and expenses (including reasonable attorneys’ fees) incurred by the
Administrative Agent in connection with the review and execution of this Waiver
Letter.
This Waiver Letter may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Waiver Letter by telecopier or email shall be effective
as delivery of a manually executed counterpart of this Waiver Letter.


This Waiver Letter shall be governed by, and construed in accordance with, the
laws of the State of New York.
Very truly yours,
FIVE STAR SENIOR LIVING INC.,
a Maryland corporation


By    /s/ Richard A. Doyle    
Name: Richard A. Doyle
Title: Treasurer and Chief Financial Officer
(Signatures continued on next page)


3



--------------------------------------------------------------------------------





Agreed as of the date first above written:
CITIBANK, N.A.,
as Administrative Agent and as a Lender
By    /s/ John C. Rowland    
Name: John C. Rowland
Title: Vice President
PNC BANK, NATIONAL ASSOCIATION,
as a Lender
By    /s/ Margarita Muzzall    
Name: Margarita Muzzall
Title: Senior Vice President
COMPASS BANK,
as a Lender
By    /s/ Brian Tuerff    
Name: Brian Tuerff
Title: Senior Vice President
ROYAL BANK OF CANADA,
as a Lender
By    /s/ Sheena Lee    
Name: Sheena Lee
Title: Authorized Signatory
UBS AG, STAMFORD BRANCH,
as a Lender
By    /s/ Craig Pearson    
Name: Craig Pearson
Title: Associate Director
By    /s/ Houssem Daly    
Name: Houssem Daly
Title: Associate Director
(Signatures continued on next page)


S-1

--------------------------------------------------------------------------------





CITIZENS BANK, N.A.,
as a Lender
By     /s/ Morgan Salmon    
Name: Morgan Salmon
Title: Senior Vice President
WELLS FARGO BANK, N.A.,
as a Lender
By    /s/ D. Bryan Gregory    
Name: D. Bryan Gregory
Title: Managing Director






S-2

--------------------------------------------------------------------------------





CONSENT
Dated as of March 31, 2018
Each of the undersigned, as Guarantor under the Guaranty set forth in Article
VII of the Credit Agreement dated as of February 24, 2017, as amended and
modified to date, in favor of the Administrative Agent, for its benefit and the
benefit of the Lender Parties party to the Credit Agreement referred to in the
foregoing Limited Waiver, hereby consents to such Limited Waiver and hereby
confirms and agrees that notwithstanding the effectiveness of such Limited
Waiver, the Guaranty is, and shall continue to be, in full force and effect and
is hereby ratified and confirmed in all respects.
 
 
 
FSQ THE PALMS AT FORT MYERS BUSINESS TRUST,
 
 
 
a Maryland business trust
 
 
By:
/s/ Richard A. Doyle
 
 
Name:
Richard A. Doyle
 
 
Title:
Treasurer and Chief Financial Officer
 
 
 
 
 
 
 
FVE MW LLC,
 
 
 
a Maryland limited liability company
 
 
By:
 /s/ Richard A. Doyle
 
 
Name:
Richard A. Doyle
 
 
Title:
Treasurer and Chief Financial Officer
 
 
 
 
 
 
 
FSQ VILLA AT RIVERWOOD BUSINESS TRUST,
 
 
 
a Maryland business trust
 
 
By:
/s/ Richard A. Doyle
 
 
Name:
Richard A. Doyle
 
 
Title:
Treasurer and Chief Financial Officer
 
 
 
 
 
 
 
MORNINGSIDE OF CONCORD, LLC,
 
 
 
a Delaware limited liability company
 
 
By:
/s/ Richard A. Doyle
 
 
Name:
Richard A. Doyle
 
 
Title:
Treasurer and Chief Financial Officer



(Signatures continued on next page)


S-3

--------------------------------------------------------------------------------





 
 
 
MORNINGSIDE OF SPRINGFIELD, LLC,
 
 
 
a Delaware limited liability company
 
 
By:
/s/ Richard A. Doyle
 
 
Name:
Richard A. Doyle
 
 
Title:
Treasurer and Chief Financial Officer
 
 
 
 
 
 
 
FIVE STAR COVINGTON LLC,
 
 
 
a Delaware limited liability company
 
 
By:
/s/ Richard A. Doyle
 
 
Name:
Richard A. Doyle
 
 
Title:
Treasurer and Chief Financial Officer
 
 
 
 
 
 
 
FVE EC LLC,
 
 
 
a Maryland limited liability company
 
 
By:
/s/ Richard A. Doyle
 
 
Name:
Richard A. Doyle
 
 
Title:
Treasurer and Chief Financial Officer





S-4